      Case 2:14-cv-00160-MCE-AC Document 203-1 Filed 12/11/18 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                            EASTERN DISTRICT OF CALIFORNIA

                                   OFFICE OF THE CLERK
                                        501 "I" Street
                                    Sacramento, CA 95814




TO:            CLERK, U.S. COURT OF APPEALS


FROM:          CLERK, U.S. DISTRICT COURT


SUBJECT:       NEW APPEALS DOCKETING INFORMATION


CASE INFORMATION

USDC Number:                          2:14−CV−00160−MCE−AC

USDC Judge:                           CHIEF JUDGE MORRISON C. ENGLAND JR.

USCA Number:                          NEW APPEAL

Complete Case Title:                  YESENIA MELGAR vs. ZICAM LLC

Type:                                 CIVIL

Complaint Filed:                      1/21/2014

Appealed Order/Judgment Filed:        11/20/2018

Court Reporter Information:           Kelly O'Halloran




FEE INFORMATION

                                      Fee Status: Not Paid − Billed



                   Information prepared by: /s/ L. Mena−Sanchez , Deputy Clerk
